 
CONSULTING AGREEMENT
 
THIS AGREEMENT is dated for reference the 17th day of April, 2010.
 
BETWEEN:


Clenergen Corporation., a body corporate with offices at
Bath House
8 Chapel Place
London EC2A 3DQ    UK


(the “Company”)
 
AND:
 
Edward Osei Nsenkyire,   with an address at
PO Box   CT 5006
Cantonments
Accra, Ghana
 
(the “Contractor”)
 
WHEREAS:
 
A.                   The Company desires to retain the Contractor to provide
Consulting Services (the “Services”), in regards to the Company’s management and
operations, and
 
B.                    The Contractor has agreed to provide the Services to the
Company on the terms and conditions of this Agreement.
 
  NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and promises set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each, the parties hereto agree as follows:
 
ARTICLE 1
APPOINTMENT AND AUTHORITY OF CONTRACTOR
 
1.1                    Appointment of Contractor.  The Company hereby appoints
the Contractor to perform the Services for the benefit of the Company as
hereinafter set forth, and the Company hereby authorizes the Contractor to
exercise such powers as provided under this Agreement.  The Contractor accepts
such appointment on the terms and conditions herein set forth.
 
1.2                    Performance of Services.  The Services hereunder have
been and shall continue to be provided on the basis of the following terms and
conditions:
 
 
(a)
the Contractor shall report directly to the Chief Executive Officer and/or
President of the Company;


 
 

--------------------------------------------------------------------------------

 
 
 
(b)
the Contractor shall faithfully, honestly and diligently serve the Company and
cooperate with the Company and utilize maximum professional skill and care to
ensure that all services rendered hereunder, including the Services, are to the
satisfaction of the Company, acting reasonably, and the Contractor shall provide
any other services not specifically mentioned herein, but which by reason of the
Contractor's capability the Contractor knows or ought to know to be necessary to
ensure that the best interests of the Company are maintained; and

 
 
(c)
the Company shall report the results of the Contractor's duties hereunder as may
be requested by the Company from time to time.

 
1.3                    Authority of Contractor.  The Contractor shall have no
right or authority, express or implied, to commit or otherwise obligate the
Company in any manner whatsoever except to the extent specifically provided
herein or specifically authorized in writing by the Company.
 
1.4                    Independent Contractor.  In performing the Services, the
Contractor shall be an independent contractor and not an employee or agent of
the Company, except that the Contractor shall be the agent of the Company solely
in circumstances where the Contractor must be the agent to carry out its
obligations as set forth in this Agreement.  Nothing in this Agreement shall be
deemed to require the Contractor to provide the Services exclusively to the
Company and the Contractor hereby acknowledges that the Company is not required
and shall not be required to make any remittances and payments required of
employers by statute on the Contractor's behalf and the Contractor or any of its
agents shall not be entitled to the fringe benefits provided by the Company to
its employees.
 
ARTICLE 2
CONTRACTOR'S AGREEMENTS
 
2.1                    Regulatory Compliance.  The Contractor agrees to comply
with all applicable securities legislation and regulatory policies in relation
to providing the Services, including but not limited to United States securities
laws (in particular, Regulation FD) and the policies of the United States
Securities and Exchange Commission.
 
2.2                    Prohibition Against Insider Trading.  The Contractor
hereby acknowledges that the Contractor is aware, and further agrees that the
Contractor will advise those of its directors, officers, employees and agents
who may have access to Confidential Information, that United States securities
laws prohibit any person who has material, non-public information about a
company from purchasing or selling securities of such a company or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell such
securities.
 
ARTICLE 3
COMPANY'S AGREEMENTS
 
Compensation Shares.  The compensation for the agreeing to enter into this
agreement and for services  provided the Services prior to this agreement shall
be  250,000 common shares of 144 restricted stock (“the Compensation Shares”)
commencing on April 5th 2010.
 
The consultant will be paid a fixed monthly fee in the amount of US$3000.00 per
month as Chief Advisor on Climate Change Policy commencing as of May 1st 2010,
which will be paid at the end of each month commencing May 31st, 2010 with a
review date of January 1st 2011. In addition to the monthly fee, all expenses
incurred on behalf of Clenergen Corporation will be reimbursed upon receipt of
an expenses report, detailing the expenses incurred. Reimbursement of expenses
will be submitted on the last day of the preceding month and will be paid within
7 days from receipt of the invoice. In the event that an expense in excess of
US$200, it will require pre approval from senior management. The consultancy
agreements precede all other agreements signed between Clenergen Corporation and
the consultant which are null and void.

 
2

--------------------------------------------------------------------------------

 
    
3.1                     Lockup Agreement.   The Contractor and the Company
hereby acknowledge the execution of a Lockup Agreement that shall serve as the
terms and conditions by which the Contractor will manage said Shares
 
3.2                     Voting of Compensation Shares.  The Contractor covenants
and agrees that, with respect to the Compensation Shares that it receives, it
shall, at all times that it is the beneficial owner of such shares, vote such
shares on all matters coming before it as a stockholder of the Company in the
same manner as the majority of the board of directors of the Company shall
recommend.
 
3.3                     Information.  Subject to the terms of this Agreement,
including without limitation Article 5 hereof, and provided that the Contractor
agrees that it will not disclose any material non-public information to any
person or entity, the Company shall make available to the Contractor such
information and data and shall permit the Contractor to have access to such
documents as are reasonably necessary to enable it to perform the Services under
this Agreement.  The Company also agrees that it will act reasonably and
promptly in reviewing materials submitted to it from time to time by the
Contractor and inform the Contractor of any material inaccuracies or omissions
in such materials.
 
ARTICLE 4
DURATION, TERMINATION AND DEFAULT
 
4.1                     Effective Date.  This Agreement shall become effective
as of the date written above (the “Effective Date”), and shall continue for a
period of twelve months (the “Term”) or until earlier terminated pursuant to the
terms of this Agreement.
 
4.2                     Termination.  Without prejudicing any other rights that
the Company may have hereunder or at law or in equity, the Company may terminate
this Agreement immediately upon delivery of written notice to the Contractor if:
 
 
(a)
the Contractor breaches section 2.1 of this Agreement;

 
 
(b)
the Contractor breaches any other material term of this Agreement and such
breach is not cured to the reasonable satisfaction of the Company within thirty
(30) days after written notice describing the breach in reasonable detail is
delivered to the Contractor;

 
 
(c)
the Company acting reasonably determines that the Contractor has acted, is
acting or is likely to act in a manner detrimental to the Company or has
violated or is likely to violate the confidentiality of any information as
provided for in this Agreement;

 
 
(d)
the Contractor is unable or unwilling to perform the Services under this
Agreement, or

 
 
(e)
the Contractor commits fraud, serious neglect or misconduct in the discharge of
the Services.


 
3

--------------------------------------------------------------------------------

 
 
4.3                     Duties Upon Termination.  Upon termination of this
Agreement for any reason, the Contractor shall upon receipt of all sums due and
owing, promptly deliver the following in accordance with the directions of the
Company:
 
 
(a)
a final accounting, reflecting the balance of expenses incurred on behalf of the
Company as of the date of termination; and

 
 
(b)
all documents pertaining to the Company or this Agreement, including but not
limited to, all books of account, correspondence and contracts, provided that
the Contractor shall be entitled thereafter to inspect, examine and copy all of
the documents which it delivers in accordance with this provision at all
reasonable times upon three (3) days’ notice to the Company.

 
4.4                     Compensation of Contractor on Termination.  Upon
termination of this Agreement, the Contractor shall be entitled to receive as
its full and sole compensation in discharge of obligations of the Company to the
Contractor under this Agreement all sums due and payable under this Agreement to
the date of termination and the Contractor shall have no right to receive any
further payments; provided, however, that the Company shall have the right to
offset against any payment owing to the Contractor under this Agreement any
damages, liabilities, costs or expenses suffered by the Company by reason of the
fraud, negligence or wilful act of the Contractor, to the extent such right has
not been waived by the Company.
 
ARTICLE 5
CONFIDENTIALITY AND NON-COMPETITION
 
5.1                     Maintenance of Confidential Information.  The Contractor
acknowledges that in the course of its appointment hereunder the Contractor
will, either directly or indirectly, have access to and be entrusted with
information (whether oral, written or by inspection) relating to the Company or
its respective affiliates, associates or customers (the “Confidential
Information”).  For the purposes of this Agreement, “Confidential Information”
includes, without limitation, any and all Developments (as defined herein),
trade secrets, inventions, innovations, techniques, processes, formulas,
drawings, designs, products, systems, creations, improvements, documentation,
data, specifications, technical reports, customer lists, supplier lists,
distributor lists, distribution channels and methods, retailer lists, reseller
lists, employee information, financial information, sales or marketing plans,
competitive analysis reports and any other thing or information whatsoever,
whether copyrightable or uncopyrightable or patentable or unpatentable.  The
Contractor acknowledges that the Confidential Information constitutes a
proprietary right, which the Company is entitled to protect.  Accordingly the
Contractor covenants and agrees that during the Term and thereafter until such
time as all the Confidential Information becomes publicly known and made
generally available through no action or inaction of the Contractor, the
Contractor will keep in strict confidence the Confidential Information and shall
not, without prior written consent of the Company in each instance, disclose,
use or otherwise disseminate the Confidential Information, directly or
indirectly, to any third party.
 
5.2                     Exceptions. The general prohibition contained in Section
5.1 against the unauthorized disclosure, use or dissemination of the
Confidential Information shall not apply in respect of any Confidential
Information that:
 
 
(a)
is available to the public generally in the form disclosed;

 
 
(b)
becomes part of the public domain through no fault of the Contractor;


 
4

--------------------------------------------------------------------------------

 
 
 
(c)
is already in the lawful possession of the Contractor at the time of receipt of
the Confidential Information; or

 
 
(d)
is compelled by applicable law to be disclosed, provided that the Contractor
gives the Company prompt written notice of such requirement prior to such
disclosure and provides assistance in obtaining an order protecting the
Confidential Information from public disclosure.

 
5.3                     Developments.  Any information, data, work product or
any other thing or documentation whatsoever which the Contractor, either by
itself or in conjunction with any third party, conceives, makes, develops,
acquires or acquires knowledge of during the Contractor’s appointment with the
Company or which the Contractor, either by itself or in conjunction with any
third party, shall conceive, make, develop, acquire or acquire knowledge of
(collectively the “Developments”) during the Term or at any time thereafter
during which the Contractor is engaged by the Company that is related to the
business of the Company shall automatically form part of the Confidential
Information and shall become and remain the sole and exclusive property of the
Company.  Accordingly, the Contractor does hereby irrevocably, exclusively and
absolutely assign, transfer and convey to the Company in perpetuity all
worldwide right, title and interest in and to any and all Developments and other
rights of whatsoever nature and kind in or arising from or pertaining to all
such Developments created or produced by the Contractor during the course of
performing this Agreement, including, without limitation, the right to effect
any registration in the world to protect the foregoing rights.  The Company
shall have the sole, absolute and unlimited right throughout the world,
therefore, to protect the Developments by patent, copyright, industrial design,
trademark or otherwise and to make, have made, use, reconstruct, repair, modify,
reproduce, publish, distribute and sell the Developments, in whole or in part,
or combine the Developments with any other matter, or not use the Developments
at all, as the Company sees fit.
 
5.4                     Protection of Developments.  The Contractor does hereby
agree that, both before and after the termination of this Agreement, the
Contractor shall perform such further acts and execute and deliver such further
instruments, writings, documents and assurances (including, without limitation,
specific assignments and other documentation which may be required anywhere in
the world to register evidence of ownership of the rights assigned pursuant
hereto) as the Company shall reasonably require in order to give full effect to
the true intent and purpose of the assignment made under Section 5.3 hereof.  If
the Company is for any reason unable, after reasonable effort, to secure
execution by the Contractor on documents needed to effect any registration or to
apply for or prosecute any right or protection relating to the Developments, the
Contractor hereby designates and appoints the Company and its duly authorized
officers and agents as the Contractor’s agent and attorney to act for and in the
Contractor’s behalf and stead to execute and file any such document and do all
other lawfully permitted acts necessary or advisable in the opinion of the
Company to effect such registration or to apply for or prosecute such right or
protection, with the same legal force and effect as if executed by the
Contractor.
 
5.5                     Remedies.  The parties to this Agreement recognize that
any violation or threatened violation by the Contractor of any of the provisions
contained in this Article 5 will result in immediate and irreparable damage to
the Company and that the Company could not adequately be compensated for such
damage by monetary award alone.  Accordingly, the Contractor agrees that in the
event of any such violation or threatened violation, the Company shall, in
addition to any other remedies available to the Company at law or in equity, be
entitled as a matter of right to apply to such relief by way of restraining
order, temporary or permanent injunction and to such other relief as any court
of competent jurisdiction may deem just and proper.

 
5

--------------------------------------------------------------------------------

 
 
5.6                    Reasonable Restrictions.  The Contractor agrees that all
restrictions in this Article 5 are reasonable and valid, and all defenses to the
strict enforcement thereof by the Company are hereby waived by the Contractor.
 
ARTICLE 6
DEVOTION TO CONTRACT
 
6.1                    Devotion to Contract.  During the term of this Agreement,
the Contractor shall devote sufficient time, attention, and ability to the
business of the Company, and to any associated company, as is reasonably
necessary for the proper performance of the Services pursuant to this
Agreement.  Nothing contained herein shall be deemed to require the Contractor
to devote its exclusive time, attention and ability to the business of the
Company.  During the term of this Agreement, the Contractor shall, and shall
cause each of its agents assigned to performance of the Services on behalf of
the Contractor, to:
 
 
(a)
at all times perform the Services faithfully, diligently, to the best of its
abilities and in the best interests of the Company;

 
 
(b)
devote such of its time, labour and attention to the business of the Company as
is necessary for the proper performance of the Services hereunder; and

 
 
(c)
refrain from acting in any manner contrary to the best interests of the Company
or contrary to the duties of the Contractor as contemplated herein.

 
6.2                    Other Activities.  The Contractor shall not be precluded
from acting in a function similar to that contemplated under this Agreement for
any other person, firm or company.
 
ARTICLE 7
PRIVATE PLACEMENT OF COMPENSATION SHARES
 
7.1                    Documents Required from Contractor.  The Contractor shall
complete, sign and return to the Company as soon as possible, on request by the
Company, such additional documents, notices and undertakings as may be required
by regulatory authorities and applicable law.
 
7.2                    Acknowledgements of Contractor  The Contractor
acknowledges and agrees that:
 
 
(a)
the Contractor agrees and acknowledges that none of the Compensation Shares have
been registered under the Securities Act of 1933 or under any state securities
or "blue sky" laws of any state of the United States, and, unless so registered,
may not be offered or sold in the United States or, directly or indirectly, to
U.S. Persons (as that term is defined in Regulation S under the Securities Act
of 1933), except in accordance with the provisions of Regulation S, pursuant to
an effective registration statement under the Securities Act of 1933, or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act of 1933 and in each case only in
accordance with applicable state securities laws.

 
 
(b)
the Contractor has not acquired the Compensation Shares as a result of, and will
not itself engage in, any “directed selling efforts” (as defined in Regulation S
under the 1933 Act) in the United States in respect of any of the Securities
which would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Compensation Shares; provided,
however, that the Contractor may sell or otherwise dispose of any of the
Compensation Shares pursuant to registration thereof under the 1933 Act and any
applicable state securities laws or under an exemption from such registration
requirements;


 
6

--------------------------------------------------------------------------------

 
 
 
(c)
the Contractor is acquiring the Compensation Shares pursuant to an exemption
(the “Exemption”) from the registration and prospectus requirements of the
applicable Canadian securities laws and regulations (the “Legislation”) in all
Canadian jurisdictions relevant to the issuance, and, as a consequence, the
Contractor will not be entitled to use most of the civil remedies available
under such Legislation, including statutory rights of rescission and damages;

 
 
(d)
the Exemption is premised on the basis that the undersigned does not require the
protection of the Legislation by virtue of the Contractor’s current involvement
in the Company as a “consultant”, as defined in National Instrument 45-106 (“NI
45-106”);

 
 
(e)
the Compensation Shares will be subject in the United States to a hold period
from the date of issuance of the Compensation Shares unless such Compensation
Shares are registered with the Securities and Exchange Commission (“SEC”);

 
 
(f)
the decision to execute this Agreement and purchase the Compensation Shares
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company other
than those made by the Company in the information the Company has filed with the
SEC;

 
 
(g)
it will indemnify and hold harmless the Company and, where applicable, its
directors, officers, employees, agents, advisors and shareholders from and
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all fees, costs and expenses whatsoever
reasonably incurred in investigating, preparing or defending against any claim,
lawsuit, administrative proceeding or investigation whether commenced or
threatened) arising out of or based upon any representation or warranty of the
Contractor contained herein or in any document furnished by the Contractor to
the Company in connection herewith being untrue in any material respect or any
breach or failure by the Contractor to comply with any covenant or agreement
made by the Contractor to the Company in connection therewith;

 
 
(h)
the issuance and sale of the Compensation Shares to the Contractor will not be
completed if it would be unlawful;

 
 
(i)
the Compensation Shares are not listed on any stock exchange or subject to
quotation and no representation has been made to the Contractor that the
Compensation Shares will become listed on any other stock exchange or subject to
quotation on any other quotation system except that market makers are currently
making markets in the Company’s common stock on the OTC Bulletin Board;

 
 
(j)
no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Compensation Shares;

 
 
(k)
there is no government or other insurance covering the Compensation Shares;

 
 
(l)
there are risks associated with an investment in the Compensation Shares,
including the risk that the Contractor could lose all of its investment;


 
7

--------------------------------------------------------------------------------

 
 
 
(m)
the Contractor and the Contractor’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
distribution of the Compensation Shares hereunder, and to obtain additional
information, to the extent possessed or obtainable without unreasonable effort
or expense, necessary to verify the accuracy of the information about the
Company;

 
 
(n)
the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Contractor
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Compensation Shares hereunder have been made available for inspection by the
Contractor, the Contractor’s lawyer and/or advisor(s);

 
 
(o)
the Company will refuse to register any transfer of the Compensation Shares not
made in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act;

 
 
(p)
the statutory and regulatory basis for the exemption claimed for the offer of
the Compensation Shares, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act; and

 
 
(q)
the Contractor has been advised to consult the Contractor’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Compensation Shares and with respect to applicable resale restrictions, and it
is solely responsible (and the Company is not in any way responsible) for
compliance with:

 
 
(i)
any applicable laws of the jurisdiction in which the Contractor is resident in
connection with the distribution of the Compensation Shares hereunder, and

 
 
(ii)
applicable resale restrictions.

 
7.3                    Representations, Warranties and Covenants of the
Contractor.  The Contractor hereby represents and warrants to and covenants with
the Company (which representations, warranties and covenants shall survive the
end of the expiry of the Term or early termination of this Agreement) that:
 
 
(a)
the Contractor is not a U.S. Person and is a resident and/or incorprated in the
country indicated on the first page of this Agreement;

 
 
(b)
the Contractor is not acquiring the Compensation Shares for the account or
benefit of, directly or indirectly, any U.S. Person;

 
 
(c)
the sale of the Compensation Shares to the Contractor as contemplated in this
Agreement complies with or is exempt from the applicable securities legislation
of the jurisdiction of residence of the Contractor;

 
 
(d)
the Contractor is acquiring the Compensation Shares for investment only and not
with a view to resale or distribution and, in particular, it has no intention to
distribute either directly or indirectly any of the Compensation Shares in the
United States or to U.S. Persons;


 
8

--------------------------------------------------------------------------------

 
  
 
(e)
the Contractor is outside the United States when receiving and executing this
Agreement and is acquiring the Compensation Shares as principal for the
Contractor’s own account, for investment purposes only, and not with a view to,
or for, resale, distribution or fractionalisation thereof, in whole or in part,
and no other person has a direct or indirect beneficial interest in such
Compensation Shares;

 
 
(f)
the entering into of this Agreement and the transactions contemplated hereby
have been duly authorized by all necessary corporate action on the part of the
Contractor;

 
 
(g)
the entering into of this Agreement and the transactions contemplated thereby
will not result in the violation of any of the terms and provisions of any law
applicable to the Contractor, or of any agreement, written or oral, to which the
Contractor may be a party or by which the Contractor is or may be bound;

 
 
(h)
the Contractor has duly executed and delivered this Agreement and it constitutes
a valid and binding agreement of the Contractor enforceable against the
Contractor in accordance with its terms;

 
 
(i)
the Contractor has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
prospective investment in the Compensation Shares and the Company;

 
 
(j)
the Contractor is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Contractor participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Compensation Shares;

 
 
(k)
the Contractor is not aware of any advertisement of pertaining to the Company or
any of the Compensation Shares; and

 
 
(l)
no person has made to the Contractor any written or oral representations:

 
 
(i)
that any person will resell or repurchase any of the Compensation Shares;

 
 
(ii)
that any person will refund the purchase price of any of the Compensation
Shares;

 
 
(iii)
as to the future price or value of any of the Compensation Shares; or

 
 
(iv)
that any of the Compensation Shares will be listed and posted for trading on any
stock exchange or automated dealer quotation system or that application has been
made to list and post any of the Compensation Shares of the Company on any stock
exchange or automated dealer quotation system, except that currently certain
market makers make market in the common shares of the Company on the OTC
Bulletin Board.

 
7.4                    Legending of Compensation Shares.  The Contractor hereby
acknowledges that upon the issuance thereof, and until such time as the same is
no longer required under the applicable securities laws and regulations, the
certificates representing any of the Compensation Shares will bear a legend in
substantially the following form:

 
9

--------------------------------------------------------------------------------

 


“THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933.  THE SHARES HAVE BEEN ACQUIRED FOR INVESTMENT
AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THESE SHARES UNDER THE SECURITIES ACT OF 1933 OR AN
OPINION OF THE COMPANY’S COUNSEL THAT REGISTRATION IS NOT REQUIRED UNDER SAID
ACT.”
 
7.5                    The Contractor hereby acknowledges and agrees to the
Company making a notation on its records or giving instructions to the registrar
and transfer agent of the Company in order to implement the restrictions on
transfer set forth and described in this Agreement.
 
ARTICLE 8
MISCELLANEOUS
 
8.1                    Notices.  All notices required or allowed to be given
under this Agreement shall be made either personally by delivery to or by
facsimile transmission to the address as hereinafter set forth or to such other
address as may be designated from time to time by such party in writing:
 
 
(a)
in the case of the Company, to:

 
Clenergen Corporation
Bath House
8 Chapel Place
London EC2A 3DQ
 
Attention:  Mark Quinn
 
 
(b)
and in the case of the Contractor to:

 
Edward Osei Nsenkyire
PO Box CT 6006
Cantonments
Accra, Ghana
 
8.2                    Independent Legal Advice.  The Contractor acknowledges
that:
this Agreement was prepared by Moritt  Hock  Hamroff & Horowitz LLP for the
Company;
 
 
(a)
Moritt  Hock  Hamroff & Horowitz LLP received instructions from the Company and
does not represent the Contractor in regards to this Agreement;

 
 
(b)
the Contractor has been requested to obtain its own independent legal advice on
this Agreement prior to signing this Agreement;

 
 
(c)
the Contractor has been given adequate time to obtain independent legal advice;

 
 
(d)
by signing this Agreement, the Company confirms that he fully understands this
Agreement; and


 
10

--------------------------------------------------------------------------------

 
 
 
(e)
by signing this Agreement without first obtaining independent legal advice, the
Contractor waives its right to obtain independent legal advice.

 
8.3                    Change of Address.  Any party may, from time to time,
change its address for service hereunder by written notice to the other party in
the manner aforesaid.
 
8.4                    Entire Agreement.  As of from the date hereof, any and
all previous agreements, written or oral between the parties hereto or on their
behalf relating to the appointment of the Contractor by the Company are null and
void.  The parties hereto agree that they have expressed herein their entire
understanding and agreement concerning the subject matter of this Agreement and
it is expressly agreed that no implied covenant, condition, term or reservation
or prior representation or warranty shall be read into this Agreement relating
to or concerning the subject matter hereof or any matter or operation provided
for herein.
 
8.5                    Further Assurances.  Each party hereto will promptly and
duly execute and deliver to the other party such further documents and
assurances and take such further action as such other party may from time to
time reasonably request in order to more effectively carry out the intent and
purpose of this Agreement and to establish and protect the rights and remedies
created or intended to be created hereby.
 
8.6                    Waiver.  No provision hereof shall be deemed waived and
no breach excused, unless such waiver or consent excusing the breach is made in
writing and signed by the party to be charged with such waiver or consent.  A
waiver by a party of any provision of this Agreement shall not be construed as a
waiver of a further breach of the same provision.
 
8.7                    Amendments in Writing.  No amendment, modification or
rescission of this Agreement shall be effective unless set forth in writing and
signed by the parties hereto.
 
8.8                    Assignment.  Except as herein expressly provided, the
respective rights and obligations of the Contractor and the Company under this
Agreement shall not be assignable by either party without the written consent of
the other party and shall, subject to the foregoing, enure to the benefit of and
be binding upon the Contractor and the Company and their permitted successors or
assigns.  Nothing herein expressed or implied is intended to confer on any
person other than the parties hereto any rights, remedies, obligations or
liabilities under or by reason of this Agreement.
 
8.9                    Severability.  In the event that any provision contained
in this Agreement shall be declared invalid, illegal or unenforceable by a court
or other lawful authority of competent jurisdiction, such provision shall be
deemed not to affect or impair the validity or enforceability of any other
provision of this Agreement, which shall continue to have full force and effect.
 
8.10                  Headings.  The headings in this Agreement are inserted for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement.
 
8.11                  Number and Gender.  Wherever the singular or masculine or
neuter is used in this Agreement, the same shall be construed as meaning the
plural or feminine or a body politic or corporate and vice versa where the
context so requires.
 
8.12                  Time.  Time shall be of the essence of this Agreement. In
the event that any day on or before which any action is required to be taken
hereunder is not a business day, then such action shall be required to be taken
at or before the requisite time on the next succeeding day that is a business
day.  For the purposes of this Agreement, “business day” means a day which is
not Saturday or Sunday or a statutory holiday in Reno, Nevada, U.S.A.

 
11

--------------------------------------------------------------------------------

 
 
8.13                  Enurement.  This Agreement is intended to bind and enure
to the benefit of the Company, its successors and assigns, and the Contractor
and the personal legal representatives of the Contractor.
 
8.14                  Counterparts.  This Agreement may be executed in several
counterparts, each of which will be deemed to be an original and all of which
will together constitute one and the same instrument.
 
8.15                  Currency.  Unless otherwise provided, all dollar amounts
referred to in this Agreement are in lawful money of the United States of
America.
 
8.16                  Electronic Means.  Delivery of an executed copy of this
Agreement by electronic facsimile transmission or other means of electronic
communication capable of producing a printed copy will be deemed to be execution
and delivery of this Agreement as of the effective date of this Agreement.
 
8.17                  Proper Law.  This Agreement will be governed by and
construed in accordance with the law of the State of Nevada.  The parties hereby
attorn to the jurisdiction of the Courts in the State of Nevada.
 
  IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
day and year first above written.
 
CLENERGEN CORPRATION
       
Per:    
/s/
   
Mark Quinn, President
             
CONTRACTOR
       
Per:
/s/
   
Edward Osei Nsenkyire
 

 
 
12

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
Pursuant to the Consulting Agreement, the Contractor will perform the following
services:
 
 
·
To perform the duties of Chief Advisor on Climate Change Policy

 
·
To attend Advisory Board meetings as designated by Clenergen.

 
·
To Manage the sub lease of land (minimium 3000 hectare requirement)  for a 49
year period on designated contigious land parcels.

 
·
To manage the purchase of biomass supplies for projects based in India and
Africa

 
·
To manage the trials of Vaneshree, Marjestica and Beema Bamboo at designated
sites, including the handling and nursery requirements.

 
·
To manage the supply of chicken litter in order to meet the capacity of a 2 MW
Aneraobic Digestion Biomass Power Plant.

 
·
To manage the processing of Chicken litter into Fertilizers for use on
designated Clenergen Plantations.

 
·
To maintain account statements of expenditures relating to the establishment of
plantations in Africa.

 
·
To hold directorships on the Board of subsidiary companies and joint venture
companies.

 
·
To oversee the hiring of key management for subsidiary companies.

 
To conduct site visits to plantations directly owned and managed by Clenergen
Corporation

 
13

--------------------------------------------------------------------------------

 